 In`theMatterOf'WALOREEN Co.andWHOLESALE AND CHAINDRUGWAREHOUSE EMPLOYEES UNION, LOCAL21704Case No. R-1362SUPPLEMENTAL DECISIONAMENDMENT TO SECOND DIRECTION OF ELECTIONAND'CERTIFICATION OF REPRESENTATIVESJuly 2, 1941'On October 9, 1939, the National Labor 'Relations Board,hereincalled the Board, issued a Decision and Direction in this proceeding,,directing that an election by secret ballot be conducted(1) amongcertain employees of the warehouse division of the Chicago ware-house, ofWalgreen Co., herein called the Company,to determinewhether they desired to be represented for the purposes of collectivebargaining,byWholesale,and Chain Drug Warehouse EmployeesUnion,Local 21704, affiliated with the American Federation of Labor,herein called Local 21704, or byChicago,Drug Workers Association,Inc., herein called the Association,or by neither;and (2) amongcertain employees of the candy division of the Company's warehouseto determine whether or not they desired to be represented for thepurposes of collective bargaining by the Association.On October 20, 1939, two elections were held pursuant to the Direc-tion.In the candy-division election the Association received ,a ma-jority of the votes cast.In the warehouse-division election neitherof the competing labor organizations received a majority of suchvotes, although both organizations together received a majority.Thereafter,on May 9, 1940,the Board issued a Supplemental Deci-sion and Second Direction of Election,2which provided that a run-off election be held in-the warehouse division as soon as possible, butnot later than thirty (30) days from the date-of the Second Direc-tion, to determine whether,the employees involved desired, to berepresented by Local 21704 or by the Association.The Second Di-115 N.L.'R. B. 980.2 23 N. L.R. B 683.25 N. L. It B., No. 6.15 16DECISIONS OF NATIONALLABOR RELATIONS BOARDrection provided that the ballot should contain no place for votingagainst a labor organization.On May 31,1940, the Regional Director reported that Local 21704had requested that its_name be withdrawn from the ballot to beused in the run-off election because its charter had been withdrawnby the American Federation of Labor.The Board,on June 3, 1940,granted the request of Local 21704,extended the time for conductingthe election 10 days, and notified the Regional Director thereof.Theconsiderationsmoving the majority of the Board in theR. K. LeBlond 3case, wherein it enunciated the policy of conducting run-offelections between the two labor organizations which together com-manded a majority of the votes cast in the original election, and ofeliminating from the ballot a place to vote against representation,was considered to have no application where, as here,one of thecompeting labor organizations has withdrawn.We accordingly in-formed the Regional Director that the run-off election in the ware-house division be conducted to determine whether or not the em-ployees involved desired to be represented by the Association.TheBoard,nuns pro tune,amends its Second Direction as follows :AMENDMENT TO SECOND DIRECTION OF ELECTIONThe National Labor Relations Board hereby amends its SecondDirection of Election (1) by striking therefrom the final words "theydesire to be represented for the purposes of collective bargaining byWholesale and Drug Warehouse Employees Union, Local 21704,affiliated with the American Federation of Labor, or by Chicago DrugWorkers Association,Inc." and substituting therefor the words "or notthey desire to be represented for, the purposes of collective bargainingby Chicago Drug Workers Association, Inc."; and (2) by strikingtherefrom the words"not later than thirty(30) days"and substitutingtherefor the words"not later than forty(40) days."Pursuant to the Second Direction,as amended, a run-off election bysecret ballot was conducted on June 7, 1940, under the direction andsupervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On June 14, 1940, the Regional Director,actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued'and duly servedupon the parties an Election-Report on the election.No objection tothe conduct of the ballot or to the Election Report have been filed byany of the parties.As to the results of the balloting,the Regional Director reported asfollows :8Matter of R. K. Le Blond MachineTool00 , Cincinnati Electrical Tool CoandInde-pendent Employees Association,22 N. L.R. B 465. WALGREEN COMPANYWAREHOUSE DIVISION1-7Total number of ballots cast________________________________250Total number on eligibility list_______________________________287Total number of ballots cast for the union____________________134Total number of ballots cast against the union________________105Total number of ballots challenged___________________________8Total number of blank ballots________________________________-2Total number-of void ballots_________________________________1In our Decision and Direction of Elections herein, as stated above,we directed an election among the employees in the candy division ofthe Company's warehouse - in addition to the-election among the em-ployees in the warehouse division.We reported in our SupplementalDecision and Second Direction of Election that a majority of the ;m-,ployees in the candy division had cast their ballots for the Association.We withheld certification, however, pending the outcome of the run-off election among the employees in the warehouse division, since we'had said : "If the Association should win both elections, we shall certifyit as the exclusive representative of both election units combined."The results of the run-off election having been received, we will nowissue our certification of the Association as the exclusive representativeof the employees in the warehouse and candy divisions of theCompany's Chicago warehouse.SUPPLEMENTAL FINDING OF FACTWe find that the employees of the warehouse and candy divisions ofthe Company's Chicago warehouse, excluding supervisory employees,watchmen, and employees in the personnel department, constitute aunit appropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.SUPPLEMENTALCONCLUSION OF LAWThe employees of the warehouse and candy divisions of the Com-pany's Chicago warehouse, excluding supervisory employees, watch-men, and employees in the personnel department, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National'LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Rgulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Chicago Drug Work ers,As'sociation, Inc.,has been designated and selected,by.a,majority, of ,the, employees ofthe warehouse and candy, divisions of, the Chicago warehouse ; of. Wal-green Co., Chicago, Illinois, excluding supervisory employes,' watch-men, and employees in the personnel- department','as'their'representa-tive for the-purposes of collective bargaining and 'that, pursuant toSection 9 (a) of the National, Labor -Relations Act, Chicago 'DrugWorkers Association; Inc.,' isthe' exclusive bargaining representativeof all such employees ^ for, the purposes of collective bargaining in-respect to rates'of pay, wages, hours of employment,' and other condi-'tions of employment.1.1"I" I .I I^II